      Case 2:18-cv-02684-EJM Document 241 Filed 02/05/21 Page 1 of 4



1    ALLISTER ADEL
     MARICOPA COUNTY ATTORNEY
2

3    By:   ANN THOMPSON UGLIETTA (013696)
           JOSEPH BRANCO (031474)
4          HOWARD LEVINE (035170)
           Deputy County Attorneys
5
           uglietta@mcao.maricopa.gov
6          brancoj@mcao.maricopa.gov
           levineh@mcao.maricopa.gov
7

8    CIVIL SERVICES DIVISION
     225 West Madison Street
9    Phoenix, Arizona 85003
     Telephone (602) 506-8541
10
     Facsimile (602) 506-4317
11   ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
12

13   Attorneys for Defendants Maricopa County and
     Maricopa County Attorney Allister Adel
14

15
                       IN THE UNITED STATES DISTRICT COURT
16                             FOR THE DISTRICT OF ARIZONA
17
     Deshawn Briggs, et al.,                        CV-18-02684-PHX-EJM
18

19                    Plaintiffs,                   PLAINTIFFS’ AND COUNTY
     v.                                             DEFENDANTS’ JOINT
20                                                  SETTLEMENT STATUS REPORT

21   Allister Adel, in her official capacity as     [Docs. 199, 212, 228]
     County Attorney of Maricopa County, et al.,
22
                     Defendants.
23

24
           Per the Court’s Orders dated November 3, 2020 [Doc. 199], December 8, 2020 [Doc.
25
     212] and January 19, 2021 [Doc. 228], Plaintiffs and Defendants Maricopa County and
26
27   Maricopa County Attorney Allister Adel (“County Defendants”) provide their joint

28


                                               1
       Case 2:18-cv-02684-EJM Document 241 Filed 02/05/21 Page 2 of 4



1    settlement status report regarding certain attorneys’ fees and costs claims, which are the
2    sole issue remaining to be resolved between them in this case.
3
            On January 26, 2021, the Parties reached a settlement in principle regarding the
4
     attorneys’ fees and costs claims asserted against County Defendants, subject to drafting and
5

6    agreement on related settlement and dismissal documentation, and subject to the final
7    approval of the Maricopa County Board of Supervisors in formal/open session. On January
8
     27, 2021, the parties filed their Notice of Settlement re: same. [Doc. 234]
9
            On February 3, 2021, County Defendants sent draft settlement and dismissal
10

11   documentation for Plaintiffs’ review.
12      RESPECTFULLY SUBMITTED this 5th day of February 2021.
13
                                             ALLISTER ADEL
14                                           MARICOPA COUNTY ATTORNEY
15
                                             BY: /s/Ann Thompson Uglietta
16                                               ANN THOMPSON UGLIETTA
                                                 JOSEPH J. BRANCO
17                                               HOWARD LEVINE
18                                               Deputy County Attorneys
                                                 Attorneys for Defendants Maricopa County
19                                               and Maricopa County Attorney Allister Adel
20                                           BY: /s/Joshua D. Bendor (w/permission)
                                                 Timothy J. Eckstein
21                                               Joshua D. Bendor
                                                 OSBORN MALEDON
22                                               2929 N. Central Ave., Suite 2100
                                                 Phoenix, Arizona 85012-2793
23
                                                 Katherine Chamblee-Ryan
24                                               Olevia Boykin
                                                 CIVIL RIGHTS CORPS
25                                               1601 Connecticut Ave. NW, Suite 800
                                                 Washington, D.C. 20009
26
                                                 Stanley Young
27                                               COVINGTON & BURLING LLP
                                                 5 Palo Alto Sq.
28


                                                   2
       Case 2:18-cv-02684-EJM Document 241 Filed 02/05/21 Page 3 of 4



1                                             Palo Alto, CA 94306

2                                             Sarah MacDougall
                                              COVINGTON & BURLING LLP
3                                             620 8th Avenue
                                              New York, New York 100018
4
                                              Virginia A. Williamson
5                                             COVINGTON & BURLING LLP
                                              850 10th St. NW
6                                             Washington D.C. 20001
7                                             Attorneys for Plaintiffs
8
                                   CERTIFICATE OF SERVICE
9
            I hereby certify that on February 5, 2021, I caused the foregoing document to be
10   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
11   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:

12   Honorable Eric J. Markovich
     United States District Court
13
     Evo A. DeConcini U.S. Courthouse
14   405 West Congress Street, Suite 3160
     Tucson, AZ 85701
15

16   Katherine Chamblee-Ryan
     Olevia Boykin
17   CIVIL RIGHTS CORPS
     1601 Connecticut Ave.
18
     NW., Suite 800
19   Washington, D.C. 20009
     (202) 656-5189
20   katie@civilrightscorps.org
21   olevia@civilrightscorps.org
     ryan@civilrightscorps.org
22   Attorneys for Plaintiffs
23   Timothy J. Eckstein, 018321
24   Joshua D. Bendor, 031908
     OSBORN MALEDON, P.A.
25   2929 N. Central Ave., Suite 2100
26
     Phoenix, Arizona 85012-2793
     (602) 640-9000
27   teckstein@omlaw.com
     jbendor@omlaw.com
28


                                               3
       Case 2:18-cv-02684-EJM Document 241 Filed 02/05/21 Page 4 of 4



1    Attorneys for Plaintiffs
2    Stanley Young
3    COVINGTON & BURLING LLP
     3000 El Camino Real
4    5 Palo Alto Square, 10th Floor
     Palo Alto, California 94306-2112
5
     syoung@cov.com
6    Attorney for Plaintiffs
7    Sarah MacDougall
8    Covington & Burling LLP
     The New York Times Building
9    620 Eighth Avenue
     New York, NY 10018-1405
10
     smacdougall@cov.com
11   Attorneys for Plaintiffs
12   Virginia A. Williamson
13   Covington & Burling LLP
     One City Center
14   850 Tenth Street, NW
     Washington, DC 20001-4956
15
     vwilliamson@cov.com
16   nbaer@cov.com
     Attorneys for Plaintiffs
17

18   Kelly A. Kszywienski
     Robert A. Henry
19   Amanda Z. Weaver
     Snell & Wilmer LLP - Phoenix, AZ
20
     One Arizona Center
21   400 E. Van Buren, Suite 1900
     Phoenix, Arizona 85004-2202
22   kkszywienski@swlaw.com
23   bhenry@swlaw.com
     aweaver@swlaw.com
24   Phxecf@swlaw.com
     Attorneys for Defendant Treatment Assessment Screening Center, Inc.
25

26   /s/ D. Shinabarger

27

28


                                               4
